DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor  regards as the invention.
	As per claim 1, the claim recites “a control system and method” in the preamble, wherein “the control method specifically comprises the following steps: S1: when the temperature detector detects […]; and S2: when the temperature detector detects […]”. A review of the MPEP1 shows that the broadest reasonable interpretation of a method claim having contingent limitations requires “only those steps that must be performed and does not include steps that are not required to be performed”. Conversely, the broadest reasonable interpretation of a system claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur.
	In the instant case, the claim preamble appears to include both a system and a method, wherein the body of the claim pertaining the conditional statements (i.e. “when the temperature detector detects […]”) refers to the “method”. However, it should be noted that the method does 
	As per claim 6, the claim (which currently depends on claim 3) recites “the solution heat exchanger” in line 3, without proper antecedent basis. It should be noted that claim 4 provides proper antecedent basis for “the solution heat exchanger” recited in claim 6. For examination purposes, claim 6 will be construed as depending on claim 4, instead of depending on claim 3.
	Claims 2-5 and 7-8 are rejected at least by virtue of their dependency.

Potential Allowable Subject Matter and Reasons for Allowance
Claims 1-8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action. The prior art, when taken as a whole, does not anticipate nor render obvious the claimed invention as currently recited in at least claim 1.
There are no prior art teachings for a system and method that includes three heat pumps, including respective vapor-compression cycle components in the claimed arrangement, further being operated in preheating and/or frostless gradient heat-circulation modes, as claimed. The closest prior art, Ji et al. (CN 106643107 A), herein Ji, teaches three condensers (2-1, 2-2, and 2-3) while failing to teach a first and second heat exchanger. Moreover, Ji teaches a single heat pump, as opposed to three separate heat pumps (see figure 4). Ji also fails to teach a main solution pool, and the sequential arrangement of the condensers and heat exchangers. Lastly, Ji fails to teach a control method that is performed when the temperature detector detects an external temperature that is above or below a threshold. Although other prior art teachings, such as Westelaken  (US 4125945 A), Smith (US 3791049 A) and Vance (US 1675285 A), provide support for a plurality of heat exchangers, none of said teachings provide support nor motivation for including all of the components and method steps as claimed.
A preponderance of evidence shows that the prior art does not anticipate the claims under § 102, nor render the claimed invention prima facie obvious under § 103. It should be noted that the intended purpose and operating principles of Ji require the specific arrangement of the heat pump components disclosed therein. One of ordinary skill in the art would recognize that any modifications to Ji to arrive at the claimed invention would be based on improper hindsight, and would render Ji inoperable for its intended purpose. Assuming arguendo, rearranging and/or replacing the components of Ji would change the principles of operation thereof, since it would require completely redesigning the structure of the heat pump apparatus such that the operation of the system achieves the intended purpose of providing adequate heating, as currently disclosed therein. For instance, including additional heat pumps, or separating the single heat pump into multiple units that operate simultaneously would increase the number of components and complexity of the system, most likely resulting in unexpected and/or unintended results, which is evidence against a prima facie case of obviousness. Thus, a preponderance of evidence supports the allowability of the claims, pending correction of the § 112(b) issues.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIGUEL A DIAZ whose telephone number is (313)446-6587.  The examiner can normally be reached on Monday - Friday: 9:00 AM - 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying C. Atkisson can be reached on (571) 270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MIGUEL A DIAZ/Examiner, Art Unit 3763                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 See MPEP § 2111.04 (II).